Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that the grid of McDonald does not disclose any portion that resembles a tray, the examiner disagrees. The “pair of troughs” cited in the reference constitute trays. The slots of McDonald are the open portions of the troughs. Regarding the applicant’s argument that McDonald does not disclose any portion resembling a canopy, the examiner likewise disagrees. The portion of the grid extending along elements 25 constitute a canopy in light of the applicant’s specification.
Applicant’s arguments with respect to Kronman have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonald (US 5331942 A), hereinafter McDonald.

Regarding claim 1, McDonald discloses a heat-distributing and coal-containing apparatus (This is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.) comprising: 
a bent top (“a pair of troughs (30a,30b) formed by at least two trough walls (31) angularly depending downwardly from the first surface (20)” abstract); 
two trays extending from two opposite portions of the bent top (“a pair of troughs (30a,30b) formed by at least two trough walls (31) angularly depending downwardly from the first surface (20)” abstract), wherein each of the trays comprises slots extending parallel to one another (Figure 4); and
two canopies extending from other opposite portions of the bent top (Figure 4, the portions extending outward from the ridge at 25).

    PNG
    media_image1.png
    365
    519
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    390
    515
    media_image2.png
    Greyscale

Regarding claim 3, McDonald discloses the heat-distributing and coal-containing apparatus in accordance with claim 1, wherein the bent top comprises a ridge and two slant portions each of which extends to a corresponding one of the trays from the ridge (Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Straubel (US 10520200 B1), hereinafter Straubel, in view of O’Shea (US 20020166460 A1), hereinafter O’Shea.

Regarding claim 1, Straubel discloses a heat-distributing and coal-containing apparatus comprising: 
tops (Elements 116 of adjacent trays 110);
two trays extending from two opposite portions of the tops (Figure 4), wherein each of the trays comprises slots extending parallel to one another (“There may be formed a plurality of slots 120 in the tray 110 for allowing debris from the solid fuel to fall down through and for allowing a flame F” column 7, line 22); and
two canopies extending from other opposite portions of the tops (Elements 116 adjacent 114).

    PNG
    media_image3.png
    570
    854
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    478
    569
    media_image4.png
    Greyscale



However, O’Shea teaches a bent top (“a longitudinal apex 44” paragraph [0030]).

    PNG
    media_image5.png
    515
    653
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    580
    708
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    635
    506
    media_image7.png
    Greyscale


One would have been motivated to include a bent top because the bent top of O’Shea connects two adjacent trays. Connecting adjacent trays materially reduces the number of components of the apparatus and will expedite assembly. 

Regarding claim 3, Stuebel, as modified by O’Shea, discloses the heat-distributing and coal-containing apparatus in accordance with claim 1, wherein the bent top comprises a ridge and two slant portions each of which extends to a corresponding one of the trays from the ridge (Elements 112. Stuebel has been modified to possess a singular top or ridge between the two trays).

Regarding claim 4, Stuebel, as modified by O’Shea, discloses the heat-distributing and coal-containing apparatus in accordance with claim 3. 

Stuebel, as modified by O’Shea, does not disclose wherein the slant portions extend at an angle of 120°±15° relative to each other. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, O’Shea teaches an angle of approximately 95°, but does not specifically recite an angle of 120°±15°. Achieving an angle of 120°±15° is a results-effective variable because O’Shea states “Generally, the heat diffuser shield, heat bar or sear bar will come in a variety of shapes and configurations” (paragraph [0005]). Accordingly, it would have been obvious to one of ordinary skill in the 

Regarding claims 5 and 6, Stuebel discloses a heat-distributing and coal-containing apparatus comprising: 
tops comprising two slant portions and a ridge formed between the slant portions (Elements 116 of adjacent trays 110 form a ridge with two slant portions being the unperforated portion of 112), and 
two trays respectively extending from the slant portions (The perforated portion), wherein each of the trays comprises slots extending parallel to one another (“There may be formed a plurality of slots 120 in the tray 110 for allowing debris from the solid fuel to fall down through and for allowing a flame F” column 7, line 22), an internal portion extending from the corresponding slant portion (The perforated portion extending from the unperforated portion), a lower portion extending from the internal portion (118), and an external portion extending from the lower portion (The opposite 112), thereby providing a space (Figure 4).

Stuebel does not disclose:
wherein the tops are a bent top, or
wherein the internal portion of each of the trays and the corresponding slant portion extend in different planes, an internal portion extending from the corresponding slant portion to the lower portion, wherein the internal portion of each of the trays extends at an angle of 150°±15° relative to the corresponding slant portion, thereby providing a bent portion between the internal portion of each of the trays and the corresponding slant portion.

However, O’Shea teaches a bent top (“a longitudinal apex 44” paragraph [0030]).

In view of the teachings of O’Shea, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a bent top as is taught in O’Shea, in the heat distributing and coal containing apparatus disclosed by Stuebel.


Stuebel, as modified by O’Shea, does not disclose wherein the internal portion of each of the trays and the corresponding slant portion extend in different planes, an internal portion extending from the corresponding slant portion to the lower portion, wherein the internal portion of each of the trays extends at an angle of 150°±15° relative to the corresponding slant portion, thereby providing a bent portion between the internal portion of each of the trays and the corresponding slant portion. However, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the shape of the internal walls of the trays. On the contrary, the applicant states “Those skilled in the art can derive variations from the preferred embodiment without departing from the scope of the present invention.” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the internal wall to have a bend.

Regarding claim 7, Stuebel, as modified by O’Shea, discloses the heat-distributing and coal-containing apparatus in accordance with claim 5, wherein each of the trays comprises a bent rim extending from the external portion (Elements 116 of the opposing elements 112. In other words those elements 116 not joined by the modification). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kronman (US 5481965 A)

    PNG
    media_image8.png
    348
    514
    media_image8.png
    Greyscale

Garces (US 20200054032 A1) 

    PNG
    media_image9.png
    503
    593
    media_image9.png
    Greyscale

Ryan (US 6205996 B1)

    PNG
    media_image10.png
    438
    833
    media_image10.png
    Greyscale

 Lee (US 20080271613 A1) 

    PNG
    media_image11.png
    300
    654
    media_image11.png
    Greyscale

Merriweather (US 20190200620 A1) “In the illustrated embodiment the first end wall 22 includes a first curved handle portion 28 and the second end wall 24 includes a second curved handle portion 30. The first and second curved handle portions 28, 30 can be used, for example, to pick up, hold, move, or reposition the cooking device” paragraph [0013]

    PNG
    media_image12.png
    303
    426
    media_image12.png
    Greyscale

Rheaume (US 20180310764 A1) 

    PNG
    media_image13.png
    624
    513
    media_image13.png
    Greyscale

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799